Citation Nr: 0618535	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04- 37 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for status post cervical 
strain, currently evaluated at 10 percent disabling.


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had verified active duty from November 1981 to 
June 1987, with evidence of additional active duty from June 
1978 to August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a October 2003 rating decision of the 
Roanoke, Virginia Department of Veterans' Affairs Regional 
Office, which increased the veteran's  service connected 
status post cervical strain with radiation of pain to the 
shoulder to 10 percent effective July 24, 2003.

The Board notes that the veteran has also been granted 
service connection for bilateral lymphadenopathies at a 0 
percent rating which is not currently on appeal.



FINDINGS OF FACT

1.  The service connected status post cervical strain is 
manifested by a cervical range of flexion from 0 degrees to 
40 degrees, and a combined range of motion of the cervical 
spine of 220 degrees; equivalent to mild limitation of 
motion.

2.  There is mild incomplete paralysis of nerves affecting 
shoulder motion.



CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for status 
post cervical strain with radiation of pain to the shoulders 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.7, 4.71a, 
4.118, including Diagnostic Codes 5237, 5243 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The duty to notify cannot be satisfied by reference to 
various post-decisional communications, such as the 
notification of decision, the SOC, or the SSOC from which the 
claimant might have been able to infer what evidence was 
lacking.  Rather there must be a document or document 
furnished prior to initial adjudication that affirmatively 
advises the veteran of the evidence needed to substantiate 
the claim, and of who is responsible for obtaining this 
evidence.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

In a letter dated August 2003, the RO informed the veteran of 
the medical and other evidence needed to substantiate his 
claims and what medical or other evidence he was responsible 
for obtaining.  VA also identified which evidence it was 
responsible for obtaining.  The letter told the veteran that 
he could either sign releases so that VA could request 
relevant records, or he could send the evidence himself.  
This notice served to tell him to submit relevant records in 
his possession.  The veteran demonstrated his actual 
knowledge of the need to submit relevant evidence by 
submitting additional medical evidence with his notice of 
disagreement.

The August 2003 notice was provided prior to the initial 
decision on the claim.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess.  Additionally, this notice must inform 
a claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  
      
In the present appeal, the veteran has established service 
connection, thus the first three elements of Dingess notice 
are satisfied.  As just discussed, he has also received 
notice about the evidence needed to establish a rating.  He 
has not received notice regarding an effective date.  Since 
the claim is being denied, no effective date will be 
assigned.  He is, therefore, not prejudiced by the absence of 
notice on that element.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (where the Board addresses a question that 
has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Under 38 U.S.C.A. §5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has received and made 
attempts to obtain all the treatment records and 
documentation provided by the veteran.  

Further, the veteran was accorded a VA examination that was 
completed in October 2004.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A (a) (2) (Secretary 
not required to provide assistance "if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim").

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. §1155.  

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
A request for an increased rating must be viewed in light of 
the entire relevant medical history.  Peyton v. Derwinski, 1 
Vet. App. 282, 287 (1991); 38 C.F.R. 4.1.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §4.7.

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
An evaluation of the level of disability present also 
includes consideration of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
symptoms on the functional abilities. 38 C.F.R. § 4.10. 

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995)

VA altered the criteria for rating back disabilities twice 
during the course of this appeal.

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 
1 Vet. App. 308 (1991), that the version most favorable to 
the claimant be applied when there has been a change in 
rating criteria has been overruled to the extent that it 
conflicts with authority established by the Supreme Court and 
United States Court of Appeals for the Federal Circuit); see 
also VAOPGCPREC 7-2003.

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods. 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board 
has the duty to adjudicate the appellant's claim under the 
old regulation for any period prior to the effective date of 
the new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions.

A liberalizing law will generally be held to have no 
retroactive effects.  VAOPGCPREC 7-2003.  Thus if the veteran 
could receive a more favorable result under the new rating 
criteria it would not have a retroactive effect, and could be 
applied from its effective date.

Under the criteria in effect prior to September 23, 2002, a 
10 percent rating was assigned for mild symptoms of 
intervertebral disc syndrome.  A 20 percent rating was 
assigned for moderate intervertebral disc syndrome, with 
recurring attacks.  Severe intervertebral disc syndrome, with 
recurring attacks, with intermittent relief, warranted a 40 
percent evaluation.  A 60 percent rating was warranted for 
symptoms of intervertebral disc syndrome if pronounced and 
resulting in little intermittent relief; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc 38 C.F.R. § 4.71, Diagnostic Code 
5293 (2002).

Effective September 23, 2002, the provisions of Diagnostic 
Code 5293 were altered so that intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least one week, but less than 2 weeks, during the past 12 
months a 10 percent rating will be assigned.  With 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent rating is warranted. Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrants a 40 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Prior to September 26, 2003, Diagnostic Code 5292 provided 
that slight limitation of motion in the lumbar spine warrants 
a 10 percent evaluation.  Moderate limitation of motion of 
the lumbar spine warrants a 20 percent rating and a 40 
percent rating is warranted for severe limitation of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).

Prior to September 26, 2003, Diagnostic Code 5295 provides a 
maximum disability rating of 40 percent for severe 
lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with Osseo- arthritic changes, or narrowing or irregularity 
of joint space, or some of the above with abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

The veteran cannot be assigned separate ratings under 
Diagnostic Codes 5292 and 5295 for the period prior to 
September 26, 2003.  That is because the criteria for a 40 
percent rating under Diagnostic Code 5295 include marked 
limitation of motion - the same criteria for a 40 percent 
rating under Diagnostic Code 5292.  He cannot be compensated 
twice for the same symptomatology, so one rating is 
appropriate.  38 C.F.R. § 4.14.

The newest rating criteria, effective September 26, 2003, 
provide for rating low back disability under criteria 
contained in the General Rating Formula for Diseases and 
Injuries of the Spine as follows:

(For diagnostic codes 5235 to 5243 unless 
5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes): With or 
without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in 
the area of the spine affected by 
residuals of injury or disease.  Under 
the revised criteria a 100 percent 
scheduler evaluation is assigned if there 
is unfavorable ankylosis of the entire 
spine.  A 50 percent rating is assigned 
if there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 40 percent 
rating is assigned if there is 
unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine.  

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation. The 
normal combined range of motion of the 
cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees. The 
normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2). Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The September 26, 2003 changes left intact the criteria for 
rating intervertebral disc disease, but renumbered the 
diagnostic code for that disability from 5293 to 5243.  

Of course, the General Rating Formula provided new criteria 
for rating the orthopedic component of intervertebral disc 
disease.

In this case, the veteran was initially granted service 
connection for right neck and shoulder pain at a zero percent 
rating in October 1987.  

The veteran's claim for increase was made in July 2003, and 
is premised on outpatient treatment records dating from 
January 2003.  Accordingly, the intermediate and most recent 
rating criteria are for application, while the criteria 
effective prior to September 2002 are not for consideration.  

The Board notes its review of the veteran's medical records 
from the Richmond, Virginia VA Medical Center.

In April 2004, the veteran underwent an MRI which revealed 
advanced multilevel degenerative disc disease of the mid and 
lower cervical spine with nerve impingement which were 
possibly related to his complaints of arm numbness.  A VA 
examination in September 2004 again diagnosed the veteran 
with multilevel degenerative disc disease while the cervical 
spine demonstrated no fracture, sublaxation or dislocation.

In October 2004, the veteran underwent a VA examination to 
evaluate his disability.  He indicated that he occasionally 
experienced pain that radiates to both of his shoulders.  He 
also indicated that when he lies supine, he experienced 
paresthesias involving both of his shoulders and upper 
extremities.  He described this as more numbness and tingling 
as opposed to pain.  He did however, report that he has pain 
throughout the day that comes and goes.

The October 2004 examination revealed that the veteran had 
tenderness on palpating his cervical spine and right 
trapezuis area.  His cervical range of motion revealed  
flexion from 0 degrees to 40 degrees, extension from 0 
degrees to 30 degrees, right rotation from 0 degrees to 30 
degrees, left rotation from 0 degrees to 70 degrees, right 
lateral flexion from 0 degrees to 10 degrees, and left 
lateral flexion from 0 degrees to 40 degrees.  Additionally, 
on the left lateral flexion he complained of tightness and 
discomfort on the right side of his cervical spine with pain 
graded approximately 1-2/10.

However, the veteran experienced no loss of range of motion 
of the shoulder and both upper extremities were 
neurologically intact as was his sensation.

The diagnosis was degenerative disc disease involving 
multiple levels with evidence of neural foraminal narrowing 
and central stenosis.

The VA examination of October 2004 shows that the range of 
flexion in the cervical spine was from 0 degrees to 40 
degrees.  The examination also showed that the combined range 
of cervical spine motion was 220 degrees.  

The most recent examination shows that the veteran does not 
have limitation of flexion or a combined limitation of motion 
that meets or approximates the criteria for an increased 
rating under the new General Rating Formula.  

The veteran has 40 degrees flexion and 30 degrees extension 
while the normal range is 45 degrees.  The veteran has right 
rotation to 30 degrees and left rotation to 70 degrees 
compared to rotation to 80 degrees for the normal range.  
Finally, the veteran's right lateral flexion is to 10 degrees 
and his left is to 40 degrees as opposed to the normal 
lateral flexion of 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate 
V.

These findings reflect generally mild reductions from the 
normal ranges of motion were only slightly less than the 
normal ranges specified in the new rating criteria.  
Therefore, the record does not show more than mild limitation 
of motion.

The examiner did not find additional limitation of motion due 
to DeLuca factors.  Accordingly, the provisions of 38 C.F.R. 
§§ 4.40, 4.45 do not provide a basis for finding more severe 
limitation of motion or a higher evaluation on the basis of 
such limitation.

Considering the old provisions of Diagnostic Code 5295, the 
most recent examination revealed slight loss of lateral 
bending, but the veteran was specifically found not to have 
muscle spasm.  He, thus, did not meet or approximate the 
criteria for a 20 percent rating under that diagnostic code.

Turning to the criteria for rating intervertebral disc 
disease, the veteran has been found to have significant 
stenosis and disc disease.  He has also been noted to have 
intermittent symptoms consisting of radicular pain.

The veteran's treatment records and VA examination are 
negative for any suggestion that a physician has prescribed 
bed rest as treatment for the service-connected status post-
cervical strain with radiation of pain to the shoulder.  In 
addition, the veteran has never reported having been 
prescribed bed rest for his service-connected neck 
disability.  Therefore, the preponderance of the evidence is 
against granting an increased rating based on incapacitating 
episodes under the formula for rating intervertebral disc 
disease.

If the disability is rated on the basis of neurologic and 
orthopedic manifestations an evaluation in excess of 10 
percent is not warranted.  As noted, the orthopedic 
manifestations, evaluated on the basis of limitation of 
motion, warrant a 10 percent rating.  

No neurologic manifestations have been identified on 
examinations.  The complaints of intermittent radiating pain 
would warrant no more than the rating for mild incomplete 
paralysis.  38 C.F.R. § 4.124 (providing that neuralgia 
characterized usually by a dull and intermittent pain of 
typical distribution is to be rated with a maximum equal to 
moderate incomplete paralysis), 4.124a.  Mild incomplete 
paralysis of nerves controlling shoulder or arm motion is 
rated noncompensable.  38 C.F.R. § 4.124a, Diagnostic Codes 
8518, 8519 (2005).

The veteran's pain has not been duplicated on examination and 
has generally not been demonstrated during outpatient 
treatment.  Therefore, the Board finds that the symptoms do 
not approximate moderate incomplete paralysis.

As discussed above functional factors do not cause limitation 
of motion that would meet the criteria for an evaluation in 
excess of 20 percent.

If the noncompensable evaluations for neurologic impairment 
are combined with the evaluation for limitation of motion, a 
combined evaluation of 10 percent results.  38 C.F.R. § 4.25 
(2005).

Under the provisions of 38 C.F.R. § 3.321 (2005), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  In this case the veteran does 
miss approximately 30 days of work per year, but there has 
been no showing of lost income or other indicators of marked 
interference with employment.  The veteran's disability has 
not required any periods of recent hospitalization.

In conclusion, the Board finds that the evidence favors the 
grant of a 20 percent rating is warranted but that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21 (2005).




ORDER

An increased rating for status post cervical strain is 
denied.





_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


